DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 02/03/2022 (“Amendment”). Claims 1, 2, 4-9, 11, 12, and 14-18 are currently under consideration. The Office acknowledges the amendments to claims 1, 4-8, 11, 12, and 14-16 as well as the cancellation of claims 3, 10, and 13 and the addition of new claims 17 and 18.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. 

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4-6, and 15 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “a lung volume” in line 12 should instead read --the lung volume--.
Regarding claim 4, the recitation of “a degree of an air distribution change” in lines 3-4 should instead read --a degree of the air distribution change--.
Regarding claim 5, the recitation of “configured to display asthma or chronic obstructive pulmonary disease” should instead read --configured to display asthma or chronic obstructive pulmonary disease information-- to clarify that e.g. asthma itself is not displayed. It may instead be asthma progression, asthma information, or the like.
Regarding claim 6, the recitation of “permittivity image on impedance data” in line 9 should instead read --permittivity images from the impedance data--.
Regarding claim 15, the recitation of “displaying asthma or chronic obstructive pulmonary disease” should instead read --displaying asthma or chronic obstructive pulmonary disease information obtained-- to clarify that e.g. asthma itself is not displayed. It may instead be asthma progression, asthma information, or the like. Further, the display itself does not perform an analysis of change, so it should be clarified that the information is “obtained.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “current injection module” in claim 6, “voltage measuring module” in claim 6, “image generation module” in claim 6, and “control module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “current injection module,” the controller as shown in Fig. 1, operating according to the algorithm described in ¶¶s 0065 and 0066 of the specification as published; for “voltage measuring module,” the controller as shown in Fig. 1, operating according to the algorithm described in ¶ 0068; for “image generation module,” the controller as shown in Fig. 1, operating according to the algorithms as described on pages 13 and 14 of the 02/03/2022 Remarks; and for “control module,” the controller as shown in Fig. 1, performing control based on a received command as described in ¶ 0081).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0041279 (“Freeman”) in view of US Patent Application Publication 2014/0012061 (“Song”) and US Patent Application Publication 2015/0150482 (“Fouras”).
Regarding claim 1, Freeman teaches [a]n apparatus for testing a pulmonary function (¶ 0177, breathing tests including forced vital capacity, normal breathing, erratic breathing, etc.), comprising a thorax electrode element (as shown in Fig. 8 connected to impedance plethysmograph 31) comprising a plurality of electrodes for current injection and voltage detection (¶ 0097, at least four leads, two of which are used for injecting current and two of which are used for reading the voltage response), and configured to be attached [along] a chest circumference of a subject to be examined (Fig. 8 shows leads 1 and 2 attached along a chest circumference); a controller (Fig. 28, processor 120 or a microcontroller as described in ¶¶s 0105 and 0106) configured to selectively supply current to at least one pair of electrodes selected from the plurality of electrodes (¶ 0134 describes digitally switching the electronic inputs and outputs to effectively switch the electrode configuration in order to gather data on impedance in several directions - also see e.g. Fig. 30, showing a switch located in the current injector. This is selective application of currents) … ; and a display (Fig. 28, output device 170 - see ¶ 0107) configured, by the controller, to display … a real-time continuous change in a lung volume due to a respiration of the subject (Figs. 11-13, 17, etc.), wherein the lung volume comprises a vital capacity obtained by integrating a flow of air corresponding to the respiration of the subject with or without maximum forced inspiration and expiration (¶ 0175, volume data from the spirometer is gathered simultaneously with the impedance data - also see ¶ 0032: FVC to diagnose and monitor COPD, asthma, etc., ¶ 0171, obtaining FVC data using the spirometer (i.e., performing the required technique), ¶ 0052, obtaining FVC without performing the required technique by using a surrogate measure - re. integrating - Freeman: ¶ 0032, forced vital capacity is extracted from a volume trace of a patient’s respiration, ¶ 0014, spirometry measures a flow of air. Because forced vital capacity is the amount of air that can be forcibly exhaled after taking the deepest breath possible (¶ 0097 of Applicant’s specification as published), the volume trace reflects this amount via integration of the flow. This is confirmed by ¶ 0003 of Applicant’s specification as published).
Freeman does not appear to explicitly teach the thorax electrode element configured to be attached around a chest circumference, the controller configured to generate an image of an interior lung volume change of a thorax of the subject based on impedance data according to voltages measured through unselected electrodes (although in ¶ 0097, the current injecting electrodes can be considered the selected electrodes and the voltage sensing electrodes can be considered the unselected electrodes). 
Song teaches using electrodes (which are configured to be attached around a chest circumference - Figs. 1 and 2 and ¶¶s 0005 and 0006, where the electrodes are arrayed around the chest) to image an interior of a thorax over time, reflecting a lung volume change over time (Fig. 4 shows cross-sectional images of the chest, the images including snapshots of the lungs during ventilation - ¶¶s 0008 (showing incremental volume inflation), 0040 (proportional to changes in lung volume)) by measuring voltage (¶ 0037). Song teaches that these images provide regional/local information regarding lung function (¶ 0040. Note that this information is necessarily found in the pixel values of the image - “regional information… with high specificity”). Song uses this regional information (¶¶s 0040 and 0066) together with global information (¶ 0066, spirometer data, which can include e.g. the vital capacity data of Freeman) to make a system-based diagnosis (¶ 0066, describing Bayesian methods to determine an outcome based on a variety of inputs). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plethysmograph of Freeman to obtain electrical impedance tomography data, as in Song (e.g. using an array of electrodes around the chest), for the purpose of being able to evaluate the lungs with more specificity, based on regional data (Song: ¶ 0040). This results in the claimed images of the interior of the thorax.
Freeman-Song does not appear to explicitly teach the display configured, by the controller, to display the image synchronized with a real-time continuous change in a lung volume due to a respiration of the subject (although in Freeman, e.g. Figs. 11-13 show impedance pneumograph data (“RVM Measurement” panel, ¶ 0052) displayed together with or synchronized with spirometry data (“Volume (L)” panel, ¶¶s 0171, 0172 - also see Fig. 17 and ¶ 0175 (“simultaneously”))). 
Fouras teaches monitoring both spirometry data and lung imaging data to provide information specific to every individual region across the image over time (¶¶s 0069 and 0154). This information is relevant to the progression of lung diseases such as asthma (¶ 0005), providing the ability to detect regional changes in lung function early, accurately, and in situ (¶ 0154).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the image (regional/local) data of Song together with the spirometer (global) data obtained by the spirometer of Freeman (Freeman: ¶ 0175, volume data - also see e.g. ¶ 0032, FVC and FEV1), for the purpose of identifying different diseases/pathologies (Freeman: ¶¶s 0058, 0201) based on a larger number of observations, making the evaluation more comprehensive (Song: ¶ 0066 - also see ¶ 0040, describing the importance of having regional information), and to synchronize the data, as in Fouras, for the purpose of providing information specific to every individual region across the image over time (Fouras: ¶¶s 0069 and 0154) and detecting regional changes in lung function early, accurately, and in situ (Fouras: ¶ 0154).
Regarding claim 12, Freeman teaches [a] method of testing a pulmonary function using an apparatus for testing the pulmonary function (¶ 0177, breathing tests including forced vital capacity, normal breathing, erratic breathing, etc.), the method comprising:  selectively supplying current, by a controller (Fig. 28, processor 120 or a microcontroller as described in ¶¶s 0105 and 0106), to at least one pair of electrodes selected from a plurality of electrodes (¶ 0097, at least four leads, two of which are used for injecting current and two of which are used for reading the voltage response. Further, ¶ 0134 describes digitally switching the electronic inputs and outputs to effectively switch the electrode configuration in order to gather data on impedance in several directions - also see e.g. Fig. 30, showing a switch located in the current injector. This is selective application of currents) configured to be attached [along] a chest circumference of a subject (Fig. 8 shows leads 1 and 2 attached along a chest circumference), …; and displaying, by the controller, on a display (Fig. 28, output device 170 - see ¶ 0107) … a real-time continuous change in the lung volume due to a respiration of the subject (Figs. 11-13, 17, etc.), wherein the lung volume comprises a vital capacity obtained by integrating a flow of air corresponding to the respiration of the subject with or without maximum forced inspiration and expiration (¶ 0175, volume data from the spirometer is gathered simultaneously with the impedance data - also see ¶ 0032: FVC to diagnose and monitor COPD, asthma, etc., ¶ 0171, obtaining FVC data using the spirometer (i.e., performing the required technique), ¶ 0052, obtaining FVC without performing the required technique by using a surrogate measure - re. integrating - Freeman: ¶ 0032, forced vital capacity is extracted from a volume trace of a patient’s respiration, ¶ 0014, spirometry measures a flow of air. Because forced vital capacity is the amount of air that can be forcibly exhaled after taking the deepest breath possible (¶ 0097 of Applicant’s specification as published), the volume trace reflects this amount via integration of the flow. This is confirmed by ¶ 0003 of Applicant’s specification as published).
Freeman does not appear to explicitly teach the plurality of electrodes configured to be attached around a chest circumference, the apparatus generating an image of an interior lung volume change of a thorax based on impedance data according to voltages measured through unselected electrodes (although in ¶ 0097, the current injecting electrodes can be considered the selected electrodes and the voltage sensing electrodes can be considered the unselected electrodes).
Song teaches using electrodes (which are configured to be attached around a chest circumference - Figs. 1 and 2 and ¶¶s 0005 and 0006, where the electrodes are arrayed around the chest) to image an interior of a thorax over time, reflecting a lung volume change over time (Fig. 4 shows cross-sectional images of the chest, the images including snapshots of the lungs during ventilation - ¶¶s 0008 (showing incremental volume inflation), 0040 (proportional to changes in lung volume)) by measuring voltage (¶ 0037). Song teaches that these images provide regional/local information regarding lung function (¶ 0040. Note that this information is necessarily found in the pixel values of the image - “regional information… with high specificity”). Song uses this regional information (¶¶s 0040 and 0066) together with global information (¶ 0066, spirometer data, which can include e.g. the vital capacity data of Freeman) to make a system-based diagnosis (¶ 0066, describing Bayesian methods to determine an outcome based on a variety of inputs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impedance plethysmograph of Freeman to obtain electrical impedance tomography data, as in Song (e.g. using an array of electrodes around the chest), for the purpose of being able to evaluate the lungs with more specificity, based on regional data (Song: ¶ 0040). This results in the claimed images of the interior of the thorax. 
Freeman-Song does not appear to explicitly teach displaying the image synchronized with the real-time continuous change in a lung volume due to a respiration of the subject (although in Freeman, e.g. Figs. 11-13 show impedance pneumograph data (“RVM Measurement” panel, ¶ 0052) displayed together with or synchronized with spirometry data (“Volume (L)” panel, ¶¶s 0171, 0172 - also see Fig. 17 and ¶ 0175 (“simultaneously”))). 
Fouras teaches monitoring both spirometry data and lung imaging data to provide information specific to every individual region across the image over time (¶¶s 0069 and 0154). This information is relevant to the progression of lung diseases such as asthma (¶ 0005), providing the ability to detect regional changes in lung function early, accurately, and in situ (¶ 0154).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the image (regional/local) data of Song together with the spirometer (global) data obtained by the spirometer of Freeman (Freeman: ¶ 0175, volume data - also see e.g. ¶ 0032, FVC and FEV1), for the purpose of identifying different diseases/pathologies (Freeman: ¶¶s 0058, 0201) based on a larger number of observations, making the evaluation more comprehensive (Song: ¶ 0066 - also see ¶ 0040, describing the importance of having regional information), and to synchronize the data, as in Fouras, for the purpose of providing information specific to every individual region across the image over time (Fouras: ¶¶s 0069 and 0154) and detecting regional changes in lung function early, accurately, and in situ (Fouras: ¶ 0154).
Regarding claims 4 and 14, Freeman-Song-Fouras teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 4, Freeman-Song-Fouras further teaches wherein the display is further configured to display at least one of an air distribution change, a degree of an air distribution change and a pattern of the air distribution change inside a lung of the subject over time based on the generated thorax image (Song: ¶ 0043, describing identifying and quantifying changes in internal lung anatomy based on electrical impedance distribution, which itself is based on air distribution changes (Fig. 4 and related description)) to make a determination).
Claim 14 is rejected in like manner.
Regarding claims 5 and 15, Freeman-Song-Fouras teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 5, Freeman-Song-Fouras further teaches wherein the display is further configured to display asthma or chronic obstructive pulmonary disease through time-difference change in the lung volume and air distribution in a lung of the subject (Fouras: ¶¶s 0069 and 0154, monitoring both spirometry data (i.e., the lung volume/vital capacity data of Freeman) and lung imaging data (i.e., the air distribution data of Song) to provide information specific to every individual region across the image over time, which information is relevant to the progression of lung diseases such as asthma (Fouras: ¶ 0005)).
Claim 15 is rejected in like manner.
Regarding claim 6, Freeman-Song-Fouras teaches all the features with respect to claim 1, as outlined above. Freeman-Song-Fouras further teaches wherein the controller comprises: a current injection module configured to inject current having a plurality of frequency ranges through at least one pair of electrodes selected from the plurality of electrodes configured to be attached to the thorax of the subject (Song: Fig. 2 shows the electrodes, and ¶¶s 0031 and 0032 describe injecting currents having a plurality of frequency ranges using two of the electrodes. Although Freeman teaches this in e.g. Fig. 30, Song is explicit as to frequency ranges); a voltage measuring module configured to measure voltage induced by the injected current from unselected electrodes among the plurality of electrodes (Song: ¶¶s 0031 and 0032  describe sensing potentials with the remaining electrodes, i.e., the ones not used for current injection); and an image generation module configured to generate the image of the interior of the thorax by restoring conductivity or permittivity image on impedance data in the thorax based on a measured voltage (Song: ¶ 0040, Fig. 4 - also see ¶¶s 0029-0032, reconstructing images based on conductivity distributions and changes).
Regarding claim 7, Freeman-Song-Fouras teaches all the features with respect to claim 6, as outlined above. Freeman-Song-Fouras further teaches wherein the current injection module is configured to: select the pair of electrodes and a frequency, generate and convert a voltage signal into a current corresponding to a selected frequency, and inject the converted current to the thorax of the subject through a selected pair of electrodes (Song: ¶¶s 0031 and 0032 - also see Fig. 30 of Freeman, explicitly showing the voltage-to-current converter in the current injector).
Regarding claim 8, Freeman-Song-Fouras teaches all the features with respect to claim 6, as outlined above. Freeman-Song-Fouras further teaches wherein the controller further comprises a control module configured to: control at least one pair of electrodes to be selected among the plurality of electrodes, control unselected electrodes to be selected, and control a global variable to be obtained based on the respiration of the subject (Freeman: ¶ 0134 describes digitally switching the electronic inputs and outputs to effectively switch the electrode configuration in order to gather data on impedance in several directions - also see e.g. Fig. 30, showing a switch located in the current injector. This is selective application of currents. Song: ¶ 0031 also describes this switching of electrodes, which includes selecting electrodes, unselecting them, and selecting different electrodes. The global variable (spirometry data) is obtained as already described above).
Regarding claim 9, Freeman-Song-Fouras teaches all the features with respect to claim 1, as outlined above. Freeman-Song-Fouras further teaches wherein the plurality of electrodes comprise at least one of a simple electrode or a complex electrode, are arranged on one side of a base plate made of a flexible elastic material, and are configured to be attached to the thorax (Freeman: Fig. 8 - also see ¶ 0126, describing the electrodes as arranged on a base plate made of flexible elastic material (soft cloth, foam, microporous tape, or clear tape backing); Song: Fig. 2 shows similar electrodes).
Regarding claims 16-18, Freeman-Song-Fouras teaches all the features with respect to claims 12, 14, and 15, as outlined above. Freeman-Song-Fouras further teaches [a] computer program stored in a computer-readable recording medium to perform the method according to claims 12, 14, and 15 (Freeman: ¶¶s 0108 and 0109 describe computer readable media storing instructions for executing the disclosed methods. It would have been obvious to store a program comprising instructions for executing the methods of the claims in a computer readable medium, for the purpose of being able to execute the methods on a large number of different devices).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman-Song-Fouras in view of US Patent Application Publication 2015/0363566 (“Johnson”).
Regarding claim 2, Freeman-Song-Fouras teaches all the features with respect to claim 1, as outlined above. Freeman-Song-Fouras does not appear to explicitly teach wherein: the controller is further configured to control a preset target respiratory setting value to be varied over time depending on the lung volume.
Johnson teaches establishing a spirometry intensity target for a patient (Fig. 4, step 435, ¶ 0108) and then changing it as needed over the course of treatment to follow an expected improvement trend (¶ 0108). Johnson teaches establishing a feedback loop associated with the target intensity (Fig. 4, step 440, ¶ 0109), including using an algorithm to assign target intensities or incentive set points (¶ 0111).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control a spirometry intensity target, varied over time based on a patient’s expected improvement or other feedback loop (as in Johnson), for the purpose of helping the patient to improve their lung function over time (Johnson: ¶¶s 0098 and 0108). This results in the vital capacity calculation of Freeman being calculated with respect to the varied target respiratory setting values, to see if e.g. the vital capacity is improving over time.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman-Song-Fouras in view of US Patent Application Publication 2003/0216664 (“Suarez”).
Regarding claim 11, Freeman-Song-Fouras teaches all the features with respect to claim 1, as outlined above. Freeman-Song-Fouras does not appear to explicitly teach wherein the display is further configured to display a graph and image of local air distribution change inside a lung obtained from the thorax image (although Song: Fig. 4 teaches displaying an image of local air distribution change, it does not display a graph).
Suarez teaches displaying a graph in addition to an image of a local air distribution change inside the lung (Figs. 9 and 10 - also see the examples in ¶¶s 0145-0148, and additional discussion in ¶¶s 0070-0081).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a graph of the air distribution changes identified in Song, in addition to the images themselves, as in Suarez, for the purpose of summarizing results or showing the data in a more easy to understand manner (Suarez: ¶ 0071). 

Response to Arguments
Applicant’s arguments filed 02/03/2022 have been fully considered. The amendments with respect to the claim objections are not persuasive and the objections are accordingly maintained. New objections are also added as necessitated by amendment. The amendments with respect to the rejections under 35 USC 112(a) and 112(b) are persuasive and the rejections are accordingly withdrawn. Specifically, while the Office does not agree that the phrase “image generation module” is understood as the name for a graphics processing unit, Applicant has pointed to sufficient disclosure in the specification for the algorithm by which the image generation module runs. Applicant has provided no reason for why “current injection module,” “voltage measuring module,” “image generation module,” and “control module” have sufficiently definite meanings as the names for structure, and they remain interpreted under 35 USC 112(f).
The amendments with respect to the rejections under 35 USC 101 are persuasive, and the rejections are accordingly withdrawn. However, the argument that the abstract idea is part of a practical application is not persuasive because the claims are no longer directed to an abstract idea at all.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Freeman shows synchronized impedance and spirometry data (Figs. 11-13), and Fouras explains why it would have been obvious to combine the image data of Song with the spirometry data of Freeman in a synchronized manner. Further, it is noted that Freeman does not only deal with normal or erratic breathing, but also breathing related to particular respiratory maneuvers (¶¶s 0050+, vital capacity, force expiratory volume, etc.). Regarding Fouras, it is noted that the x-ray technique itself is not being incorporated. Rather, the idea of combining imaging data (like the imaging data of Song) with spirometry data is what is important and what Fouras provides motivation for.
Regarding using the spirometer of Freeman only for calibration, it is noted that in Fouras the spirometer data is used together with the image data, and not only for calibration. Further, the claims do not exclude the possibility of using the “external flow sensor” (spirometer) of Freeman only for a short time. Fig. 11 of Freeman, e.g., shows the data from the external flow sensor, and it reflects a real-time and continuous change, as claimed.
Regarding claim 6, as noted above, Song teaches reconstruction based on conductivity images.
Therefore, all claims remain rejected in light of the prior art.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791